ON APPLICATION FOR REHEARING.
FRICK, J.
Counsel for appellant has filed a petition for a rehearing. He does not contend that we have overlooked or omitted anything, but he most urgently insists that our conclusion is contrary to law. When court and counsel disagree respecting the law that controls a case, counsel, as a matter of course, always insist that their views should have prevailed. For that reason, if for no other, nothing is ordinarily gained by a reconsideration of the legal propositions already decided. In this instance, however, counsel in his petition for a rehearing vigorously insists that the cases we have cited in support of *123our conclusion are not applicable to tbe facts of tbis case. We doubt not counsel for appellant has convinced bimself that such is the case, and is therefore justified in mating the assertion. The majority of the court, however, is unable to arrive at such a conclusion. Without attempting to restate the facts, it must suffice to say that there is and can be no doubt whatever that the .driver of the coal wagon in delivering the coal was under the sole direction and control of the coal company. He took the team and running gears of a wagon belonging to the ice company to the coal yard of the coal company for the express purpose of delivering the coal to such places and to such persons as he might be directed by the latter company. If that company directed the driver to deliver coal to A., the ice company had no authority or power to direct him to deliver the coal to B., or to C., or to any one else. In delivering the load of coal in question the driver was therefore under the immediate control and direction of the coal company, precisely the same as though he had been originally employed by it for that purpose. For the purpose of that transaction the driver was the agent and employé of the coal company, although in fact and in law he may have remained the general servant of the ice company. The test respecting responsibility is, by which company was he employed and for which one was he acting in delivering the coal in question? Manifestly, for that purpose, he was employed by, and was acting for, the coal company, and not for the icé company. That being so, the coal company, and not the ice company, must be held responsible for his negligent act which caused the injury.' Such is clearly the effect of the decisions we have cited in the opinion. We are still clearly of the opinion that our former conclusion is right, and it 'is therefore adhered to.
The petition for a rehearing is denied.
CORFMAN, C. J., and WEBER and THURMAN, JJ.', concur.